Citation Nr: 0729943	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-36 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postoperative bilateral 
arm and hand disorders, to include ulnar neuropathy, carpal 
tunnel syndrome, tendonitis, ulnar nerve palsy and nonunion 
fracture of the left humerus, claimed as a result of exposure 
to ionizing radiation. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active military service from March 1956 to 
November 1958.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the New Orleans, Louisiana Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to service connection for 
various upper extremities disorders, to include ulnar 
neuropathy, carpal tunnel syndrome, tendonitis, ulnar nerve 
palsy and nonunion fracture of the left humerus, all claimed 
as a result of exposure to ionizing radiation.  

In April 2005, a Board hearing was conducted in Washington, 
DC before an Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  Thereafter, in October 2005, the 
presiding Acting Veterans Law Judge at that hearing remanded 
this case for additional development.  The case has now been 
returned to the Board for appellate review.

The Acting Veterans Law Judge who conducted the April 2005 
hearing is no longer employed at the Board.  In October 2006, 
the Board sent a letter to the appellant to notify him of 
this and of his right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant 
responded by requesting a Travel Board hearing; that hearing 
was scheduled for July 9, 2007, but the appellant failed to 
report for that hearing.  In addition, the appellant has not 
presented any good cause for his failure to appear, nor has 
he asked that the hearing be rescheduled.  Therefore, there 
is no outstanding hearing request and the case is ready for 
review.


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes 
that the appellant has any upper extremity condition due to 
exposure to ionizing radiation in service, or otherwise 
related to service.

2.  The appellant's pre-existing left elbow fracture with 
resulting deformity was not aggravated during service.


CONCLUSIONS OF LAW

1.  Residuals of ionizing radiation exposure were not 
incurred in or aggravated in service, nor may any be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2006).

2.  No bilateral arm and hand disorders, to include ulnar 
neuropathy, carpal tunnel syndrome, tendonitis, ulnar nerve 
palsy and nonunion fracture of the left humerus were incurred 
in or aggravated in service, nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in October 
2001 that informed him of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  In the letter, the RO 
advised the veteran of what was needed to establish 
entitlement to service connection, including as due to 
ionizing radiation.  Moreover, at the June 2002 RO hearing, 
consistent with the provisions of 38 C.F.R. § 3.103(c), the 
hearing officer alerted the veteran that none of the 
conditions for which he was seeking service connection were 
included in 38 C.F.R. § 3.309 (presumptive service 
connection) or were listed as radiogenic diseases under 
38 C.F.R. § 3.311 and specifically advised him of the need to 
cite to or identify competent medical evidence that linked 
the conditions to service.  See Costantino v. West, 12 Vet. 
App. 517, 520 (1999).  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) or the implementing regulations found at 
38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
obtained the appellant's service medical records.  Private 
and VA medical records were obtained and added to the claims 
file.  The appellant's Social Security Administration medical 
records were obtained.  He was also afforded a personal 
hearing at the RO.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did not advise the appellant of such information 
relating to effective dates and disability ratings.  However, 
because the Board has denied each aspect of the appellant's 
claim for service connection, such information is not 
applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  The appellant 
was provided with notice as to the medical evidence needed 
for service connection, including as due to ionizing 
radiation, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of the issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The appellant testified at his June 2002 personal hearing at 
the RO that he had first had a problem with his left ulnar 
nerve in 1972.  He said that his first right arm surgery took 
place in 1984.  The appellant testified that, while it had 
been indicated to him there might be a connection between his 
in-service ionizing radiation exposure and his current upper 
extremity conditions, he did not have any doctor's opinion on 
the question of an etiological connection between his claimed 
conditions and service, including as due to exposure to 
ionizing radiation.  He maintains that there is such an 
etiologic connection.

Review of the appellant's service medical records indicates 
that he underwent an enlistment examination in December 1955; 
he gave a history of a fracture of the left elbow that was 
poorly managed at the age of three.  On physical examination, 
an old fracture deformity of the left elbow was noted.  This 
deformity was not considered disabling.  The appellant 
underwent another enlistment examination in March 1956; he 
said that his broken am had not been set back right.  On 
physical examination, exaggeration of the carrying angle on 
the left was noted.  The appellant underwent a separation 
examination in November 1958; no additional upper extremity 
condition was noted.

Review of the private medical evidence of record reveals that 
the appellant was examined by a neurologist in September 
1976.  The neurologist stated that the appellant had evidence 
of intrinsic atrophy of the muscles of the left hand 
secondary to an old ulnar nerve palsy that was secondary to a 
deformity of the elbow from fracture.  The neurologist was 
unable to find any definite cause for the appellant's 
complaints about his right hand.  The neurologist thought 
that, based on the appellant's history of a lot of pounding 
of a hammer during the previous few months, that the 
appellant might have some mild degree of right carpal tunnel 
syndrome. 

In July 1985, the appellant was examined by a private 
orthopedic surgeon.  The surgeon noted that the appellant had 
a severe injury to his left elbow was he was age three.  
Examination of the left elbow revealed severe deformity.  The 
left hand had interosseus atrophy.  He had loss of sensation 
in the entire ulna nerve distribution.  There was complete 
absence of function of the flexi carpi ulnaris tendon.  The 
neurologist rendered diagnoses of complete loss of 
neurological function of the left ulna nerve and some 
residual claw hand deformity secondary to severe 
fracture/dislocation and malunion as a child, and partial 
ulna nerve palsy on the right.  There was no mention of 
ionizing radiation exposure.

The appellant was examined by an orthopedic surgeon for 
Social Security Administration purposes in January 1999.  
After reviewing the appellant's x-rays and examining him, the 
orthopedic surgeon rendered diagnoses of severe arthritic 
deformity of the left arm, bilateral ulnar neuropathy and 
right carpal tunnel syndrome.

The appellant contends that he currently has residuals of 
exposure to ionizing radiation, including ulnar neuropathy, 
carpal tunnel syndrome, tendonitis, ulnar nerve palsy and 
nonunion fracture of the left humerus.  There is 
documentation of the appellant's exposure to ionizing 
radiation during his active military service, during 
Operation REDWING.

Although he was exposed to radiation while participating in 
Operation REDWING and is thus a radiation-exposed veteran, 
presumptive service connection under 38 C.F.R. § 3.309(d) is 
not available for any of the any of the veteran's claimed 
conditions.  Similarly, none of the conditions is a listed 
radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Further, 
the veteran has neither cited nor submitted competent 
scientific or medical evidence that any of his claimed 
disabilities were radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(4).  Thus, the development scheme set forth in 
38 C.F.R. § 3.311 is also not applicable.

Direct service connection can be established, however, by 
showing that the disease was incurred in or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

A veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that a 
condition had its onset during his military service, or 
became manifest to a compensable degree within one year of 
his separation from such service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  As to the veteran's claims for 
ulnar neuropathy, carpal tunnel syndrome, tendonitis and 
ulnar nerve palsy, there is no medical evidence of record to 
establish that he complained of, or was treated for, any 
ulnar neuropathy, carpal tunnel syndrome, tendonitis or ulnar 
nerve palsy while he was on active duty.  There is no 
evidence of record that the appellant experienced any ulnar 
neuropathy, carpal tunnel syndrome, tendonitis or ulnar nerve 
palsy to a compensable degree within one year of his 
separation from service.  These medical conditions are not 
documented in the clinical evidence of record until many 
years after the appellant's discharge from service.  

Furthermore, there is no competent medical opinion that 
etiologically links any one of these claimed conditions to 
the appellant's active military duty.  On the contrary, the 
private medical opinions of record consistently attributed 
the claimed conditions of complete loss of neurological 
function of the left ulna nerve and some residual claw hand 
deformity to events that occurred before the appellant's 
entrance into service (severe fracture/dislocation of the 
left elbow and malunion as a child) with no mention of any 
etiological connection to service.

As for the nonunion fracture claim, the December 1955 and 
March 1956 enlistment examination reports indicate that an 
old fracture deformity of the left elbow was diagnosed upon 
examination.  Since this disorder was noted upon enlistment 
examination, the presumption soundness does not apply.  See 
38 U.S.C.A. §§ 1111, 1137 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. 
§ 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

There is no competent evidence that the old fracture 
deformity of the left elbow increased in severity during 
service.  The service medical records do not reflect any 
complaints or treatment for the left elbow.  The November 
1958 separation examination report does not show any left 
elbow complaints.  There is no medical evidence showing 
treatment of the left elbow after service until several years 
after service.  The January 1999 private medical record 
indicates that the appellant had an ulnar nerve transfer in 
1972, followed by tendon transfers in the left hand in 1984, 
and removal of bone fragments from the left elbow in 1997.  A 
February 2002 VA treatment report indicates that the 
appellant had stated that his left upper extremity had been 
thinner than his right one his whole life.  A September 1976 
private neurologist report states that the appellant had 
evidence of intrinsic atrophy of the muscles of the left hand 
secondary to an old ulnar nerve palsy that was secondary to a 
deformity of the elbow from fracture.  The medical evidence 
of record does not provide evidence of the degree of severity 
of the left elbow deformity during the appellant's period of 
service, but it does establish the nature and severity of the 
disability more than ten years after service.  

Since there is no competent evidence that the left elbow 
fracture deformity worsened in service, the Board finds that 
presumption of aggravation found in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 
Vet. App. 204, 206-207 (1991).  The presumption of 
aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  In the present case, there is no competent 
evidence of worsening of the left elbow fracture residuals in 
service.  The appellant has not met the burden of 
establishing aggravation of the preexisting left elbow 
fracture.  See Wagner, 370 F. 3d. at 1096.

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain. The Court also 
held that the veteran's disability in that case, pes planus, 
was of the type that "lends itself to observation by a lay 
witness."  In this case, the appellant's current claim is 
that his left upper extremity fracture was caused by service.  
Although the appellant, as a lay person, may be competent to 
testify as to his observations as to his left upper extremity 
(See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992)), 
the Board observes that the current claim and statements 
relative to in-service aggravation come about many years 
after service separation.  These current claims and 
statements are outweighed by the independent evidence, 
unassociated with a claim for benefits, that was negative for 
pertinent complaints and findings, as discussed above.

The competent evidence of record establishes the left elbow 
fracture defect pre-existed service.  The competent and 
probative evidence does not establish that the pre-existing 
left elbow fracture defect increased in severity during 
service.  The preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
aggravation aspect of the claim is denied.

As there is no competent evidence of record of any nexus 
between any of the appellant's claimed upper extremity 
disorders or pathology and his service, including as a 
residual of radiation exposure, the Board concludes it is not 
as likely as not that the appellant currently experiences 
residuals of exposure to ionizing radiation or that his 
claimed conditions are directly related to his military 
service.  Therefore, the appellant's claims for service 
connection for such are denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each aspect of the 
appellant's bilateral upper extremity disorders service 
connection claim.  Since the preponderance of the evidence is 
against the service connection claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Service connection for postoperative bilateral arm and hand 
disorders, to include ulnar neuropathy, carpal tunnel 
syndrome, tendonitis, ulnar nerve palsy and nonunion fracture 
of the left humerus, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


